 
Exhibit 10.1

 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as of October 10,
2006, among USI HOLDINGS CORPORATION, a Delaware corporation (the "Borrower"),
the lenders from time to time party to the Credit Agreement referred to below
(each a "Lender" and, collectively, the "Lenders") and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the "Administrative Agent").
All capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement (as defined
below).
 
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of March 24, 2006 (as amended, modified or
supplemented from time to time to, but not including, the date hereof, the
"Credit Agreement");
 
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as described herein; and
 
WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend certain provisions of the Credit Agreement as herein
provided;
 
NOW, THEREFORE, it is agreed:
 
 
I.            Amendments to Credit Agreement.
 
1.  Section 7.13(a) of the Credit Agreement is hereby amended by deleting clause
(v) of said Section in its entirety and inserting the following new clause (v)
in lieu thereof:
 
"(v) the Acquisition Consideration payable in connection with the proposed
Permitted Acquisition, when aggregated with the Acquisition Consideration
payable in connection with all other Permitted Acquisitions consummated in such
fiscal year does not exceed 35% ((i) 45%, for the fiscal year of the Borrower
ending December 31, 2006 and (ii) 15%, if the Consolidated EBITDA of the
Borrower and its Subsidiaries for the twelve-month period ending prior to the
date of such Permitted Acquisition is less than $70,000,000) of the Consolidated
Total Revenue of the Borrower and its Subsidiaries for the fiscal year of the
Borrower previously ended prior to the date of such Permitted Acquisition;
provided that (x) the aggregate amount of Acquisition Consideration payable in
connection all Permitted Acquisitions consummated in the fiscal year of the
Borrower ending December 31, 2006 may exceed 45% of the Consolidated Total
Revenue of the Borrower and its Subsidiaries for the fiscal year of the Borrower
ended December 31, 2005 by an amount not to exceed $40,000,000, in which case
any such excess shall be applied to reduce the aggregate Acquisition
Consideration permitted pursuant to this Section 7.13(a)(v) for all Permitted
Acquisitions consummated during the fiscal year of the Borrower ending December
31, 2007 and (y) to the extent the aggregate amount of
 


--------------------------------------------------------------------------------



Acquisition Consideration payable in connection with Permitted Acquisitions in
any fiscal year of the Borrower is less than the amount of the Acquisition
Consideration permitted to be paid during such fiscal year (based on the
relevant percentage of Consolidated Total Revenue for the prior fiscal year), an
amount equal to 25% of such difference may be carried forward and utilized to
make Permitted Acquisitions in the immediately succeeding fiscal year (it being
understood and agreed that the amount of Acquisition Consideration paid in
connection with any Permitted Acquisition in any fiscal year shall be applied
first to reduce the amount (if any) carried forward pursuant to this proviso),
provided that the maximum amount permitted to be carried forward to the fiscal
year ending December 31, 2007 shall be 25% of the remainder (if positive) of (I)
35% of the Consolidated Total Revenue of the Borrower and its Subsidiaries for
the fiscal year of the Borrower ended December 31, 2005 minus (II) the aggregate
amount of Acquisition Consideration payable in connection all Permitted
Acquisitions consummated in the fiscal year of the Borrower ending December 31,
2006;".
 
II.            Miscellaneous Provisions.
 
1.  In order to induce the Lenders to enter into this Amendment, the Borrower
hereby represents and warrants that:
 
(a) no Default or Event of Default exists as of the First Amendment Effective
Date, both immediately before and immediately after giving effect thereto; and
 
(b) all of the representations and warranties contained in the Credit Agreement
and the other Credit Documents are true and correct in all material respects on
the First Amendment Effective Date both immediately before and immediately after
giving effect thereto, with the same effect as though such representations and
warranties had been made on and as of the First Amendment Effective Date (it
being understood that any repre-sen-tation or warranty made as of a specific
date shall be true and correct in all material respects as of such specific
date).
 
2. This Amendment is limited as specified and shall not constitute a
modifi-cation, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.
 
3. This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Borrower and the Administrative Agent.
 
4. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.
 
5. This Amendment shall become effective on the date (the "First Amendment
Effective Date") when each of the following conditions shall have been
satisfied;
 

-2-

--------------------------------------------------------------------------------



provided that the First Amendment Effective Date may occur concurrently with the
last of such conditions to be satisfied:
 
(i)  the Borrower and the Required Lenders shall have signed a counterpart
hereof (whether the same or different counter-parts) and shall have delivered
(including by way of facsimile or other electronic transmissions) the same to
White & Case LLP, 1155 Avenue of the Americas, New York, New York 10036,
Attention: May Yip (facsimile: 212-354-8113/ e-mail: myip@whitecase.com); and
 
(ii)  the Borrower shall have paid to the Administrative Agent and the Lenders
all invoiced fees, costs and expenses payable to the Administrative Agent and
the Lenders to the extent then due.
 
6.  From and after the First Amendment Effective Date all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be a reference to the Credit Agreement as modified hereby on
the First Amendment Effective Date, pursuant to the terms of this Amendment.
 
*           *            *


 

-3-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.
 

 
USI HOLDINGS CORPORATION
 
By:  /s/ Robert S. Schneider        
        Name:  Robert S. Schneider
        Title:    E.V.P. & Chief Financial Officer
 
JPMORGAN CHASE BANK, N.A., individually and
as Administrative Agent
 
By:  /s/ Erin O'Rourke          
        Name:  Erin O'Rourke
        Title:    Vice President

 

 

--------------------------------------------------------------------------------






 
SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF OCTOBER
10, 2006 AMONG USI HOLDINGS CORPORATION, THE LENDERS FROM TIME TO TIME PARTY TO
THE CREDIT AGREEMENT, AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
NAME OF INSTITUTION:
 
   _________________________
 
 
By:_______________________________
Name:
Title:


